—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 9, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Moshe Har-Sinay did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants established prima facie that the plaintiff Moshe Har-Sinay did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) through the affirmed reports of their medical experts, each of whom examined him and concluded that the examinations produced no objective clinical findings (see, Grossman v Wright, 268 AD2d 79; Gaddy v Eyler, 79 NY2d 955).
The affidavit of Har-Sinay’s treating chiropractor, Dr. David Srulevich, submitted in opposition to the motion, failed to indicate that Har-Sinay’s injuries were causally related to the accident (see, Verrelli v Tronolone, 230 AD2d 789). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.